Citation Nr: 0817349	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for 
coronary artery disease with abdominal aortic aneurysm, rated 
as noncompensably disabling from April 25, 2001, and 30 
percent disabling from November 21, 2002.

2.  Entitlement to an initial disability rating higher than 
20 percent for peripheral vascular disease of the right lower 
extremity.

3.  Entitlement to an initial disability rating higher than 
20 percent for peripheral vascular disease of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When this case was before the Board in November 2006, it was 
remanded for further development.  The case now has been 
returned for further appellate action.

In June 2007, during the pendency of this appeal, the RO 
increased the ratings for the peripheral vascular disease of 
the veteran's right and left lower extremities from 
noncompensably disabling to 20 percent disabling, effective 
from September 11, 2002, the effective date of service 
connection.  This action did not satisfy the veteran's 
appeal.


REMAND

The record indicates that there may be outstanding private 
treatment records pertinent to the veteran's claims.  A March 
2003 discharge document, which was issued by the emergency 
department of a private hospital, indicates that the veteran 
received treatment related to a cardiac condition and that he 
was advised to schedule a follow-up appointment with his 
private physician, Dr. Humphrey.  In addition, at a VA 
examination conducted in February 2007, the veteran stated 
that Dr. Humphrey had diagnosed him with chronic congestive 
heart failure in 2004.

The Board notes that in a November 2006 statement the veteran 
indicated that he last received treatment from Dr. Humphrey 
in 2001.  However, the veteran also expressly granted VA 
permission to obtain additional records from Dr. Humphrey.  
Since the record indicates that pertinent medical records may 
be in Dr. Humphrey's possession, VA must attempt to obtain 
them.  See 38 C.F.R. § 3.159(c)(1) (2007).

In addition, at the February 2007 VA examination, the veteran 
reported that he underwent surgical repair of an abdominal 
aortic aneurysm in December 2004.  The Board notes that the 
February 2003 rating decision which granted service 
connection for coronary artery disease considered the 
veteran's abdominal aortic aneurysm to be part of his 
coronary artery disease.  No private or VA medical records 
pertaining to the veteran's aortic aneurysm surgery are of 
record.  Indeed, the most recent VA outpatient treatment 
records in the claims files are dated in May 2002, and it 
appears that no attempt was made to obtain subsequent VA 
outpatient treatment records.  Because these records may 
contain evidence pertinent to the veteran's claims, VA must 
obtain them.  See 38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to provide any private medical 
records that pertain to his coronary 
artery disease with abdominal aortic 
aneurysm and peripheral vascular disease 
of the lower extremities, including 
records of any treatment received since 
2001 from Dr. Humphrey or any other 
private health care provider, or to 
provide the identifying information and 
any necessary authorizations to enable VA 
to obtain such records on his behalf.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
outpatient treatment records for the 
period since May 2002.  If it is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



